Case 2:19-cv-03870-RRM-RLM Document 32 Filed 05/20/20 Page 1 of 3 PageID #: 126


 UNTIED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------X
 ROBERTA LUDWIG,                                                                 REPLY TO
                                                                                 COUNTERCLAIM
                                             Plaintiff,
          -against-                                                              Case #2:19-CV-03870
 MARIANNE TASKER and DAVID TASKER,                                               Jury Trial Demanded


 Defendants.
 -------------------------------------------------------------------------X
 MARIANNE TASKER and DAVID TASKER,

                                             Third-Party Plaintiffs,

         -against-

 WILLIAM LUDWIG,

                                              Third-Party Defendant.
 ----------------------------------------------------------------------------X


                 Defendants-Third-Party Plaintiffs, MARIANNE TASKER and DAVID TASKER, by

their attorneys, BRUNO, GERBINO, SORIANO & AITKEN, LLP, state upon information and belief

as and for their Reply to the counterclaim of Third-Party Defendant, WILLIAM LUDWIG, as follows:

                 FIRST: Defendants-Third-Party Plaintiffs, MARIANNE TASKER and DAVID

TASKER, admit that MARIANNE TASKER received a security deposit from or on behalf of

WILLIAM LUDWIG. They deny that any security deposit refund is due and owed to WILLIAM

LUDWIG. They further deny the remaining allegations of the Counterclaim.

                 SECOND: MARIANNE TASKER and DAVID TASKER deny that any security

deposit refund is due and owed to WILLIAM LUDWIG, as alleged in LUDWIG’s counterclaim.

                 THIRD: MARIANNE TASKER and DAVID TASKER deny the remaining allegations

stated in LUDWIG’s counterclaim.
 Case 2:19-cv-03870-RRM-RLM Document 32 Filed 05/20/20 Page 2 of 3 PageID #: 127


               FOURTH: MARIANNE TASKER and DAVID TASKER deny that there exists any

legal basis for LUDWIG to claim costs and fees related to his defense of the Third-Party Complaint as

stated in LUDWIG’s counterclaim.

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

               FIFTH: Any damages awardable to WILLIAM LUDWIG for alleged failure to refund

his security deposit must be awarded as a separate judgment and not as an offset to damages in

contribution awarded to MARIANNE TASKER and DAVID TASKER against WILLIAM LUDWIG

in contribution for any damages awarded against the TASKERS in favor of the Plaintiff.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

               SIXTH: That WILLIAM LUDWIG’s claim for the return of his security deposit cannot

be maintained as against DAVID TASKER inasmuch as no privity of contract exists as between

WILLIAM LUDWIG and DAVID TASKER.

                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

               SEVENTH: That WILLIAM LUDWIG’s counterclaim against MARIANNE TASKER

and DAVID TASKER fails to state a claim for which relief can be granted.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

               EIGHTH: That WILLIAM LUDWIG’s counterclaim against MARIANNE TASKER

and DAVID TASKER seeking costs and fees related to WILLIAM LUDWIG’s defense against the

Third-Party Complaint has no basis in law, as there is no contract or statute which provides WILLIAM

LUDWIG the right to recover such damages.

               WHEREFORE, defendant demands judgment dismissing the Third-Party Defendant’s

counterclaim, together with the costs and disbursements of this action.

Dated: Melville, New York
       May 20, 2020
Case 2:19-cv-03870-RRM-RLM Document 32 Filed 05/20/20 Page 3 of 3 PageID #: 128



                                            Yours, etc.,

                                            BRUNO, GERBINO, SORIANO &
                                            AITKEN, LLP.

                                            By: __/Shaun M. Malone/___________
                                                 Shaun M. Malone (SM1543)
                                            Attorneys for Defendant(s)
                                            445 Broad Hollow Road, Ste. 420
                                            Melville, NY 11747-3601
                                            (631) 390-0010
                                            Our File #HO180-3020
TO:   All Parties vie ECF Filing
